Exhibit 10.1

PURCHASE AGREEMENT

This Purchase Agreement (this “Agreement”) is dated as of August     , 2012,
between Provident New York Bancorp, a Delaware corporation (the “Company”), and
each investor identified on the signature pages hereto (each, including its
successors and assigns, an “Investor” and collectively the “Investors”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “Securities Act”), the Company desires to issue and sell
to each Investor, and each Investor, severally and not jointly, desires to
purchase from the Company, securities of the Company as more fully described in
this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Investor agree
as follows:

1. Definitions. Except as otherwise specified herein or as the context may
otherwise require, the following terms have the respective meanings set forth
below for all purposes of this Agreement.

“Action” means any action, suit, inquiry, notice of violation, proceeding or
investigation pending or, to the Company’s Knowledge, threatened against the
Company, any Subsidiary or any of their respective properties or any officer,
director or employee of the Company or any Subsidiary acting in his or her
capacity as an officer, director or employee before or by any Governmental
Authority.

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with, such other person. For
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”) when used with
respect to any person, means the possession, directly or indirectly through one
or more intermediaries, of the power to cause the direction of management and/or
policies of such person, whether through the ownership of voting securities by
contract or otherwise.

“Agency” means the Federal Housing Administration, the Federal Home Loan
Mortgage Corporation, the Farmers Home Administration (now known as Rural
Housing and Community Development Services), the Federal National Mortgage
Association, the Federal National Mortgage Association, the United States
Department of Veterans’ Affairs, the Rural Housing Service of the U.S.
Department of Agriculture or any other Governmental Authority with authority to
(A) determine any investment, origination, lending or servicing requirements
with regard to mortgage loans originated, purchased or serviced by the Company
or any of its Subsidiaries or (B) originate, purchase, or service mortgage
loans, or otherwise promote mortgage lending, including state and local housing
finance authorities.

“Board of Directors” means the board of directors of the Company.



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended.

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, $0.01 par value per share.

“Company Reports” means all material reports, registrations and statements,
together with any required amendments thereto, required to be filed with the
Federal Reserve, the FDIC, the OCC, and any other applicable federal or state
securities or banking authorities, including, without limitation, all financial
statements and financial information required to be filed by it under the
Federal Deposit Insurance Act and the HOLA.

“Environmental Laws” means any Law relating to the use, disposal or release of
hazardous or toxic substances or relating to the protection or restoration of
the environment or human exposure to hazardous or toxic substances.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
including the regulations and published interpretations thereunder.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Executive Officers” means the Company’s “executive officers” as defined in 12
C.F.R. § 215.2(e)(1) (regardless of whether or not such regulation is applicable
to the Company).

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“FDIC” means the Federal Deposit Insurance Corporation.

“Federal Reserve” means the Board of Governors of the Federal Reserve System.

“Financial Statements” means the financial statements of the Company included in
the SEC Reports (including the related notes thereto).

“GAAP” means generally accepted accounting principles in the United States.

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency, bureau, commission or
instrumentality of such government or political subdivision, or any
self-regulated organization or other non-governmental regulatory authority or
quasi-governmental authority, including any Trading Market (to the extent that
the rules, regulations or orders of such organization or authority have the
force of Law), or any arbitrator, court or tribunal of competent jurisdiction.

“HOLA” means the Home Owners Loan Act of 1933, as amended.

“Insurer” means a Person who insures or guarantees for the benefit of the
mortgagee all or any portion of the risk of loss upon borrower default on any of
the mortgage loans originated,

 

- 2 -



--------------------------------------------------------------------------------

purchased or serviced by the Company or any of its Subsidiaries, including the
Federal Housing Administration, the United States Department of Veterans’
Affairs, the Rural Housing Service of the U.S. Department of Agriculture and any
private mortgage insurer, and providers of hazard, title or other insurance with
respect to such mortgage loans or the related collateral.

“Intellectual Property” means all foreign and domestic patents, patent
applications, trade and service marks, trade and service mark registrations,
brand names, trade names, copyrights, designs, inventions, trade secrets,
technology, Internet domain names, know-how and other intellectual property.

“Knowledge of the Company” or “Company’s Knowledge” means the actual knowledge
of the Executive Officers.

“Law” or “Laws” means any federal, state, local or foreign statute, ordinance,
law, rule, regulation, order, judgment, injunction, decree, agency requirement,
legal requirement (including common law, federal and state securities laws and
the rules and regulations promulgated thereunder and the rules and regulations
promulgated by any self-regulatory organization to which the Company or its
securities are subject, including all applicable Trading Markets) or other
restriction of any court or Governmental Authority.

“Lien” or “Liens” means any lien, mortgage, deed of trust, pledge, conditional
sale agreement, restriction on transfer, charge, claim, encumbrance, security
interest, right of first refusal, preemptive right or other restrictions of any
kind.

“Loan Investor” means any Person (including an Agency) having a beneficial
interest in any mortgage loan originated, purchased or serviced by the Company
or any of its Subsidiaries or a security backed by or representing an interest
in any such mortgage loan.

“Material Adverse Effect” means any event, circumstance, development, condition,
occurrence, state of facts, change or effect that is or is reasonably likely to
be materially adverse to the (A) legality, validity or enforceability of this
Agreement, (B) the results of operations, business, financial condition or
prospects of the Company and its Subsidiaries, taken as a whole, or (C) any
adverse impairment to the Company’s ability to perform in any material respect
on a timely basis its obligations under this Agreement; provided, that in
determining whether a Material Adverse Effect has occurred, there shall be
excluded any effect to the extent resulting from the following: (i) changes,
after the date hereof, in U.S. GAAP or regulatory accounting principles
generally applicable to banks, savings associations or their holding companies,
(ii) changes, after the date hereof, in applicable Laws or interpretations
thereof by any Governmental Authority, (iii) actions or omissions of the Company
expressly required by the terms of this Agreement or taken with the prior
written consent of the Investor, (iv) changes, after the date hereof, in general
economic, monetary or financial conditions, (v) changes in the market price or
trading volumes of the Common Stock (but not the underlying causes of such
changes), (vi) changes in global or national political conditions, including the
outbreak or escalation of war or acts of terrorism and (vii) the public
disclosure of this Agreement or the transactions contemplated hereby; except,
with respect to clauses (i), (ii), (iv) and (vi), to the extent that the effects
of such changes have a disproportionate effect on the Company and its
Subsidiaries, taken as a whole, relative to other similarly situated banks,
savings associations or their holding companies generally.

 

- 3 -



--------------------------------------------------------------------------------

“Material Contract” means any contract of the Company that is or was required to
be filed as an exhibit to the SEC Reports pursuant to Item 601 of Regulation
S-K.

“Material Permits” means material certificates, authorizations, consents,
licenses, franchises, variances, exemptions, orders, approvals and permits
issued by the appropriate Governmental Authorities necessary to conduct their
respective businesses as currently conducted and as described in the SEC
Reports.

“Money Laundering Laws” means the money laundering statutes of applicable
jurisdictions, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines, issued, administered or enforced by any
applicable Governmental Authority, including but not limited to the Bank Secrecy
Act, the USA PATRIOT ACT, any order issued with respect to anti-money laundering
by OFAC or any other anti-money laundering Law.

“NYSE” means the New York Stock Exchange.

“OCC” means the Office of the Comptroller of the Currency.

“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.

“Organizational Documents” means a Person’s certificate or articles of
incorporation, bylaws or other similar organizational or charter documents.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, Governmental Authority or any
other form of entity or group (as defined in Section 13(d)(3) of the Exchange
Act) not specifically listed herein.

“Preferred Stock” means the preferred stock of the Company, $0.01 par value per
share.

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement, shall be the NYSE.

“Prospectus” means (A) the prospectus included in the Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Shares covered by such Registration
Statement and by all other amendments and supplements to the prospectus,
including post-effective amendments and all material incorporated by reference
in such prospectus, and (B) any “free writing prospectus” as defined in Rule 405
under the Securities Act.

“Registration Statement” means the registration statement of the Company on Form
S-3 filed with the Commission on February 17, 2012 pursuant to the Securities
Act that covers the

 

- 4 -



--------------------------------------------------------------------------------

sale of the Shares pursuant to the provisions of this Agreement and any
amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all material incorporated by
reference into such registration statement.

“Regulatory Agreement” means any (i) cease-and-desist or other similar order or
enforcement action issued by, (ii) written agreement, consent agreement or
memorandum of understanding with, or (iii) commitment letter or similar
undertaking, capital directive, or board resolutions adopted at the request of,
any Governmental Authority other than in response to regulatory examination
findings, which in any case, currently restricts in any material respect the
conduct of the Company’s or any of the Company’s Subsidiaries’ business, capital
adequacy, liquidity and funding policies and practices, ability to pay
dividends, credit, risk management or compliance policies, internal controls,
management or operations.

“Required Approval” means any consent, waiver, authorization or order of, give
any notice to, or make any filing or registration with, any Governmental
Authority or other Person in connection with the execution, delivery and
performance by the Company of the Transaction Documents and the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Shares).

“SEC Report” means reports, registrations, certifications, schedules, forms,
statements and other documents required to be filed or furnished by it under the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the
three (3) years preceding the date hereof, including the exhibits thereto and
documents incorporated by reference therein.

“Securities Act” means the Securities Act of 1933, as amended.

“Subscription Amount” means, with respect to an Investor, the Per Share Purchase
Price multiplied by the number of Shares purchased by such Investor hereunder.

“Subsidiary” or “Subsidiaries” means, with respect to any Person any
corporation, partnership, joint venture, limited liability company or other
entity (A) of which such Person or a subsidiary of such Person is a general
partner or manager or (B) of which a majority of the voting securities or other
voting interests, or a majority of the securities or other interests of which
having by their terms ordinary voting power to elect a majority of the board of
directors or Persons performing similar functions with respect to such entity,
is directly or indirectly owned by such Person and/or one or more subsidiaries
thereof.

“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, property, sales, use, license, excise, franchise, employment, payroll,
withholding, alternative or add-on minimum, ad valorem, transfer or excise tax,
or any other tax, custom, duty, governmental fee or other like assessment or
charge of any kind whatsoever, together with any interest, penalty or addition
imposed by any Governmental Authority.

“Tax Return” means (A) any federal, state, local or foreign income, gross
receipts, property, sales, use, license, excise, franchise, employment, payroll,
withholding, alternative or add on minimum, ad valorem, transfer or excise tax,
or any other tax, custom, duty,

 

- 5 -



--------------------------------------------------------------------------------

governmental fee or other like assessment or charge of any kind whatsoever,
together with any interest or penalty, imposed by any Governmental Authority and
(B) any liability in respect of any items described in clause (A) above payable
by reason of contract, assumption, transferee or successor liability, operation
of Law, Treasury Regulations Section 1.1502-6(a) (or any predecessor or
successor thereof or analogous or similar provisions of Law) or otherwise.

“Trading Day” means (A) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (other than the OTC Bulletin Board), or
(B) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (C) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in any over-the-counter market; provided, that in the event that
the Common Stock is not listed or quoted as set forth in (A), (B) and
(C) hereof, then Trading Day shall mean a Business Day.

“Trading Market” means whichever of the NYSE, the NYSE Amex, the NASDAQ Global
Select Market, the NASDAQ Global Market, the NASDAQ Capital Market or the OTC
Bulletin Board on which the Common Stock is listed or quoted for trading on the
date in question.

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Corporate Governance Agreements and any other documents or
agreements executed in connection with the transactions contemplated hereunder.

2. Sale of Shares. Upon the terms and subject to the conditions set forth in
this Agreement, at the Closing, the Company shall sell and issue up to
             shares (the “Shares”) of the Company’s Common Stock for a purchase
price of $            per Share (the “Per Share Purchase Price”), severally and
not jointly, to the Investors.

3. Purchase of Shares. The Company and Investor agree that Investor will
purchase from the Company and the Company will issue and sell to Investor the
number of Shares set forth with such Investor’s name on the signature page
hereto, at the Purchase Price pursuant to the terms and conditions hereof. The
Company proposes to enter into substantially this same form of purchase
agreement with certain other investors on the date hereof (the “Other
Investors”) and expects to complete sales of Shares to them on the Closing Date.
Investor and the Other Investors are hereinafter sometimes collectively referred
to as the “Investors” and this Agreement and the purchase agreements executed by
the Other Investors are hereinafter sometimes collectively referred to as the
“Agreements.” This offering is not being underwritten, and there is no minimum
offering amount.

4. Closing and Settlement. Subject to the terms and conditions set forth herein,
the completion of the purchase and sale of the Shares (the “Closing”) shall
occur immediately following the execution and delivery of this Agreement (such
date and time of payment being herein called the “Closing Date”) as follows:

a. On or prior to the Closing, the Company shall deliver or cause to be
delivered to each Investor the following:

i. this Agreement executed by the Company;

 

- 6 -



--------------------------------------------------------------------------------

ii. the applicable Corporate Governance Agreement for each Investor entering
into such an agreement executed by the Company (such agreements collectively,
the “Corporate Governance Agreements”);

iii. a copy of the irrevocable instructions to Registrar & Transfer Company, the
Company’s transfer agent (the “Transfer Agent”) instructing the Transfer Agent
to deliver on an expedited basis via DTC’s Deposit/Withdrawal at Custodian
(“DWAC”) delivery system Shares equal to such Investor’s Subscription Amount
divided by the Per Share Purchase Price, registered in the name of such
Investor; and

iv. the Prospectus (which may be delivered in accordance with Rule 172 under the
Securities Act).

b. On or prior to the Closing, each Investor shall deliver or cause to be
delivered to the Company the following:

i. this Agreement executed by the Investor; and

ii. the applicable Corporate Governance Agreements for each Investor entering
into such an agreement executed by such Investor;

iii. Investor’s Subscription Amount by wire transfer to the following account
designated by the Company: [Insert Account Information].

5. Representations and Warranties by the Company. The Company hereby represents
and warrants as of the date hereof (except for the representations and
warranties that speak as of a specific date, which are made as of such date), to
each of the Investors that:

a. Subsidiaries. The Company has no direct or indirect Subsidiaries or equity
interest in any other Person other than those listed on Schedule A. The Company
owns, directly or indirectly, all of the capital stock or comparable equity
interests of each Subsidiary free and clear of any and all Liens, and all the
issued and outstanding shares of capital stock or comparable equity interest of
each Subsidiary are validly issued and are fully paid, non-assessable and free
of preemptive and similar rights to subscribe for or purchase securities.

b. Organization and Qualification. The Company and each of its Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing (if applicable) under the Laws of the jurisdiction of its incorporation
or organization (as applicable), with the requisite power and authority to own
or lease and use its properties and assets and to carry on its business as
currently conducted. Neither the Company nor any Subsidiary is in violation of
any of the provisions of its respective Organizational Documents. The Company
and each of its Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, has not had and would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect. The
Company is

 

- 7 -



--------------------------------------------------------------------------------

duly registered as a savings and loan holding company as that term is defined
under HOLA and registered with the Federal Reserve. Each of the Company’s
depository institution Subsidiaries’ deposit accounts are insured up to
applicable limits by the FDIC, and all premiums and assessments required to be
paid in connection therewith have been paid when due. The Company has conducted
its business in compliance with all applicable Laws, including all Laws
restricting activities of savings and loan holding companies and banking
organizations, except for any noncompliance that, individually or in the
aggregate, has not had and would not be reasonably expected to have a Material
Adverse Effect.

c. Authorization; Enforcement; Validity. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder, including,
without limitation, to issue the Shares in accordance with the terms hereof. The
Company’s execution and delivery of each of the Transaction Documents to which
it is a party and the consummation by it of the transactions contemplated hereby
and thereby (including, but not limited to, the sale and delivery of the Shares)
have been duly authorized by all necessary corporate action on the part of the
Company, and no further corporate action is required by the Company, its Board
of Directors or its stockholders in connection therewith other than in
connection with the Required Approvals. Each of the Transaction Documents to
which it is a party has been (or upon delivery will have been) duly executed by
the Company and is, or when delivered in accordance with the terms hereof, will
constitute the legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar Laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application, (ii) as limited by Laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies, (iii) insofar as indemnification and contribution provisions
may be limited by applicable Law and (iv) as limited through the exercise of
supervisory or enforcement powers of applicable Government Authorities. Other
than as provided for in Transaction Documents, there are no stockholder
agreements, voting agreements, or other similar arrangements with respect to the
Company’s capital stock to which the Company is a party or, to the Company’s
Knowledge, between or among any of the Company’s stockholders.

d. No Conflicts. The execution, delivery and performance by the Company of the
Transaction Documents to which it is a party and the consummation by the Company
of the transactions contemplated hereby or thereby (including, without
limitation, the issuance of the Shares) do not and will not (i) conflict with or
violate any provisions of the Company’s or any Subsidiary’s Organizational
Documents, (ii) conflict with, violate or constitute a default (or an event that
with notice or lapse of time or both would result in a default) or result in the
loss of a benefit under, or give to any other Person any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, indenture, or instrument to which the Company or any
Subsidiary is a party, (iii) result in the creation of any Lien upon the Shares
or any of the properties or assets of the Company or any Subsidiary, or
(iv) subject to the Required Approvals, conflict with or result in a violation
of any Law to which the Company or any Subsidiary is subject or by which any
property or asset of the Company or any Subsidiary is bound or affected, except
in the case of clauses (ii) and (iv) such as would not have or reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

- 8 -



--------------------------------------------------------------------------------

e. Filings, Consents and Approvals. Neither the Company nor any of its
Subsidiaries is required to obtain any Required Approval, other than (i) filings
required by applicable state securities Laws, (ii) the filings of any requisite
notices and/or application(s) to any Trading Market for the issuance and sale of
the Common Stock and the listing of the Common Stock for trading and quotation,
as the case may be, thereon in the time and manner required hereby and thereby,
(iii) the filings required in accordance with Section 7.c of this Agreement, and
(iv) those that have been made or obtained prior to the date of this Agreement.

f. Issuance of the Securities; Registration. The Shares are duly authorized and,
when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens imposed by the Company. The Company has reserved from its
duly authorized capital stock the maximum number of shares of Common Stock
issuable pursuant to this Agreement. The Company has prepared and filed the
Registration Statement in conformity with the requirements of the Securities
Act, which became effective on March 1, 2012, including the Prospectus, and such
amendments and supplements thereto as may have been required to the date of this
Agreement. The Registration Statement is effective under the Securities Act and
no stop order preventing or suspending the effectiveness of the Registration
Statement or suspending or preventing the use of the Prospectus has been issued
by the Commission and no proceedings for that purpose have been instituted or,
to the knowledge of the Company, are threatened by the Commission. The Company,
if required by the rules and regulations of the Commission, proposes to file a
Prospectus supplement, with the Commission pursuant to Rule 424(b). At the time
the Registration Statement and any amendments thereto became effective, at the
date of this Agreement and at the Closing Date, the Registration Statement and
any amendments thereto conformed and will conform in all material respects to
the requirements of the Securities Act and did not and will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading;
and the Prospectus and any amendments or supplements thereto, at the time the
Prospectus or any amendment or supplement thereto was issued and at the Closing
Date, conformed and will conform in all material respects to the requirements of
the Securities Act and did not and will not contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

g. Capitalization. The authorized capital stock of the Company consists of
75,000,000 shares of Common Stock and 10,000,000 shares of preferred stock,
$0.01 par value per share. As of the date hereof, there were 45,929,552 shares
of Common Stock issued and 37,899,007 shares of Common Stock outstanding and no
shares of preferred stock issued or outstanding. The Company has not issued any
capital stock since its most recently filed periodic report under the Exchange
Act, other than the exercise of employee stock options under the Company’s stock
incentive plans and the issuance of shares of Common Stock to employees pursuant
to the Company’s employee stock purchase plans. All of the outstanding shares of
capital stock of the Company are duly authorized, validly issued, fully paid and
non-assessable, have been issued in compliance in all material respects with all
applicable federal and state

 

- 9 -



--------------------------------------------------------------------------------

securities Laws, and none of such outstanding shares was issued in violation of
any preemptive rights or similar rights to subscribe for or purchase any capital
stock of the Company. Except as specified otherwise herein or in the Corporate
Governance Agreements: (i) no shares of the Company’s outstanding capital stock
are subject to preemptive rights or any other similar rights; (ii) there are no
outstanding options or other equity-based awards, warrants, scrip, rights to
subscribe to, calls, agreements, arrangements or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, or evidencing the right to subscribe for, purchase or
receive any shares of capital stock of the Company or any Subsidiary, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of capital
stock of the Company or any Subsidiary or options or other equity-based awards,
warrants, scrip, rights to subscribe to, calls, agreements, arrangements or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any shares of capital
stock of the Company or any Subsidiary, other than stock options outstanding
covering not more than 2.1 million shares of Common Stock; (iii) there are no
material outstanding debt securities, notes, credit agreements, credit
facilities or other agreements, arrangements, commitments, documents or
instruments evidencing indebtedness of the Company or any Subsidiary or by which
the Company or any Subsidiary is bound; (iv) there are no agreements,
commitments, understandings or arrangements under which the Company or any
Subsidiary is obligated to register the sale of any of their securities under
the Securities Act; (v) there are no outstanding securities or instruments,
agreements, commitments, understandings or arrangements of the Company or any
Subsidiary that contain any redemption or similar provisions, and there are no
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to sell, transfer, dispose of, repurchase
or redeem a security of the Company or any Subsidiary; (vi) the Company and its
Subsidiaries do not have any stock appreciation rights or “phantom stock” plans
or agreements or any similar plan or agreement; and (vii) neither the Company
nor any Subsidiary has any material liability or obligation required to be
disclosed in the Financial Statements but not so disclosed in such Financial
Statements. There are no securities or instruments containing anti-dilution or
similar provisions that will be triggered by the issuance of the Shares. Each
option to purchase shares of Common Stock was granted with an exercise price per
share equal to or greater than the per share fair market value (as such term is
used in Code Section 409A and the Department of Treasury regulations and other
interpretive guidance issued thereunder) of the Common Stock underlying such
option on the grant date thereof and was otherwise issued in compliance with the
requirements of the Code and applicable Laws. Each option to purchase shares of
Common Stock that was issued as an “incentive stock option” pursuant to
Section 422 of the Code complied at the time of its grant and continues to
comply with all of the requirements of the Code and the regulations thereunder
pertaining to “incentive stock options.”

h. SEC Reports. The Company has filed all SEC Reports, on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
filing dates, the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. As of the date of this

 

- 10 -



--------------------------------------------------------------------------------

Agreement, there are no outstanding or unresolved comments in comments letters
received from the Commission. To the Company’s Knowledge, as of the date hereof,
none of the SEC Reports is the subject of ongoing Commission review. No
Subsidiary is required to file any form, report, registration, statement or
other document with the Commission in its capacity as issuer of securities.

i. Financial Statements. The Financial Statements comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing. Such
Financial Statements (i) have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such Financial Statements or the notes thereto and except that
unaudited financial statements may not contain all footnotes required by GAAP as
permitted by Form 10-Q, (ii) fairly present in all material respects the balance
sheet and statement of stockholders’ equity of the Company and its consolidated
subsidiaries taken as a whole as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, year-end audit adjustments, which would not be
material, either individually or in the aggregate, and (iii) have been prepared
from, and are in accordance with, the books and records of the Company and its
Subsidiaries.

j. Tax Matters. Each of the Company and its Subsidiaries (i) has prepared and
timely filed all foreign, federal and state income and all other material Tax
Returns and all such Tax Returns were complete and correct in all material
respects, (ii) has paid all Taxes and other governmental assessments and charges
that are material in amount, whether or not shown or determined to be due on
such Tax Returns, except those being contested in good faith, with respect to
which adequate reserves have been set aside on the books of the Company in
accordance with GAAP, (iii) has set aside on its books provisions reasonably
adequate for the payment of all material Taxes for periods subsequent to the
periods to which such returns, reports or declarations apply, (iv) is not
subject to any outstanding audit, assessment, dispute or claim concerning any
material Tax liability of the Company or any of its Subsidiaries either within
the Company’s Knowledge or claimed, pending or raised by an authority in
writing; (v) is not a party to, bound by or otherwise subject to any obligation
under any Tax sharing or Tax indemnity agreement or similar contract or
arrangement; and (vi) has not participated in a “listed transaction” within the
meaning of Treasury Regulation Section 1.6011- 4(b)(2).

k. Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as disclosed in subsequent SEC Reports
filed prior to the date hereof, (i) there have been no events, circumstances,
changes, occurrences or developments that have had or would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect, (ii) the Company has not incurred any material liabilities (contingent
or otherwise) other than in the ordinary course of business consistent with past
practice, (iii) the Company has not altered materially its method of accounting
or the manner in which it keeps its accounting books and records, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreement,
arrangement, commitment or understanding to purchase or redeem any shares of its
capital stock, (v) the Company has not issued any equity securities to any
officer, director or Affiliate, except Common Stock issued pursuant to existing
Company stock option or stock purchase plans or executive and director
arrangements disclosed in the SEC Reports,

 

- 11 -



--------------------------------------------------------------------------------

(vi) there has not been any material change or amendment to, or any waiver of
any material right by the Company under, any Material Contract under which the
Company or any of its Subsidiaries is bound or subject and (vii) the Company and
its Subsidiaries have been operated in the ordinary course of business
consistent with past practice. Except for the transactions contemplated by this
Agreement, no event, liability or development has occurred or exists with
respect to the Company or its Subsidiaries or their respective business,
properties, operations or financial condition that would be required to be
disclosed by the Company under applicable securities Laws at the time this
representation is made that has not been publicly disclosed at least one Trading
Day prior to the date that this representation is made.

l. Environmental Matters. Neither the Company nor any of its Subsidiaries (i) is
in violation of any Environmental Laws, (ii) owns or operates any real property
contaminated with any substance that is in violation of any Environmental Laws,
(iii) is liable for any off-site disposal or contamination pursuant to any
Environmental Laws, or (iv) is subject to any claim relating to any
Environmental Laws; in each case, which violation, contamination, liability or
claim has had or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect; and, to the Company’s Knowledge, there is
no pending or threatened investigation that might lead to such a claim. To the
Company’s Knowledge, there are no circumstances or conditions (including the
presence of asbestos, underground storage tanks, lead products, polychlorinated
biphenyls, prior manufacturing operations, dry-cleaning or automotive services)
involving the Company or any of its Subsidiaries, or any currently or formerly
owned or operated property of the Company or any of its Subsidiaries, that could
reasonably be expected to result in any claim, liability, investigation, cost or
restriction against the Company or any of its Subsidiaries, or result in any
restriction on the ownership, use, or transfer of any property pursuant to any
Environmental Law, or adversely affect the value of any currently owned property
of the Company or any of its Subsidiaries.

m. Litigation. There is no Action which (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
Shares or the transactions contemplated hereby or by the Transaction Documents,
or (ii) has had or would reasonably be expected to have a Material Adverse
Effect, individually or in the aggregate. Neither the Company nor any
Subsidiary, nor any director or officer thereof, is or has been the subject of
any Action involving a claim of violation of or liability under federal or state
securities Laws or a claim of breach of fiduciary duty. There has not been, and
to the Company’s Knowledge there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company. The Commission has not issued any stop order
or other order suspending the effectiveness of any registration statement filed
by the Company or any of its Subsidiaries under the Exchange Act or the
Securities Act. There are no outstanding orders, judgments, injunctions, awards
or decrees of any Governmental Authority against the Company or any executive
officers or directors of the Company in their capacities as such which,
individually or in the aggregate, has had or would reasonably be expected to
have a Material Adverse Effect.

n. Employment Matters. No material strike, grievance or labor dispute exists or,
to the Company’s Knowledge, is threatened with respect to any of the employees
of the Company or any Subsidiary. None of the employees of the Company or any
Subsidiary is a member of a union that relates to such employee’s relationship
with the Company or any

 

- 12 -



--------------------------------------------------------------------------------

Subsidiary, and neither the Company nor any of its Subsidiaries is a party to a
collective bargaining agreement, and the Company and each Subsidiary believes
that its relationship with its employees is good. To the Company’s Knowledge,
there is no activity involving any of the employees of the Company or any
Subsidiary seeking to certify a collective bargaining unit or similar
organization. To the Company’s Knowledge, no executive officer is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of a third party, and the continued employment of each such
executive officer does not subject the Company or any Subsidiary to any
liability with respect to any of the foregoing matters. The Company and its
Subsidiaries are in compliance with all Laws relating to employment and fair
employment practices, immigration, terms and conditions of employment,
compensation, benefits, employment discrimination and harassment, workers
compensation, occupational safety and health, and wages and hours, except for
such noncompliance which has not had and would not have or reasonably be
expected to have a Material Adverse Effect, individually or in the aggregate.
Neither the Company nor any Subsidiary is a party to or otherwise bound by any
consent decree with or citation by any Governmental Authority relating to
employees or employment practices. As of the date of this Agreement, no
Executive Officer has given notice to the Company or any of its Subsidiaries of
his or her intent to terminate his or her employment or service relationship
with the Company or any of its Subsidiaries. The Company and its Subsidiaries
are in material compliance with all Laws concerning the classification of
employees and independent contractors and have properly classified all such
individuals for purposes of participation in employee benefit plans, except in
each case where the absence of compliance or failure to properly classify has
not had and would not have or reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

o. Compliance. The Company and its Subsidiaries are in compliance with all Laws
of any Governmental Authority applicable to their respective businesses or
operations, except as has not had and would not have or reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect. Neither
the Company nor any of its Subsidiaries (i) is in default under or in violation
of (and no event has occurred that has not been waived that, with notice or
lapse of time or both, would result in a default by the Company or any of its
Subsidiaries under), nor has the Company or any of its Subsidiaries received
written notice of a claim that it is in default under or that it is in violation
of, any Material Contract (whether or not such default or violation has been
waived), (ii) is in violation of any order of which the Company or any
Subsidiary has been made aware in writing of any Governmental Authority having
jurisdiction over the Company, any Subsidiary or their respective properties or
assets, or (iii) is in violation of, or in receipt of written notice that it is
in violation of, any Law applicable to the Company or any Subsidiary, or which
would have the effect of revoking or limiting FDIC deposit insurance, except in
each case as has not had and would not have or reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

p. Regulatory Permits. The Company and each of its Subsidiaries possess all
Material Permits, and (i) neither the Company nor any of its Subsidiaries has
received any notice in writing of any Action relating to the revocation or
material adverse modification of any such Material Permits and (ii) the Company
is unaware of any facts or circumstances that would give rise to the suspension,
revocation or material adverse modification of any Material Permits.

 

- 13 -



--------------------------------------------------------------------------------

q. Title to Assets; Real Property. The Company and its Subsidiaries have good
and marketable title to all real property and tangible personal property owned
by them which is material to the business of the Company and its Subsidiaries,
taken as a whole, in each case free and clear of all Liens except such as do not
materially affect the value of such property or do not interfere with the use
made and proposed to be made of such property by the Company and any of its
Subsidiaries. Any real property and facilities held under lease by the Company
and any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries. No notice of a claim of default by any party to
any lease entered into by the Company or any of its Subsidiaries has been
delivered to either the Company or any of its Subsidiaries or is now pending,
and there does not exist any event or circumstance that with notice or passing
of time, or both, would constitute a default or excuse performance by any party
thereto, except in each case as has not had and would not have or reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
None of the owned or leased premises or properties of the Company or any of its
Subsidiaries is subject to any current or potential interests of third parties
or other restrictions or limitations that would impair or be inconsistent in any
material respect with the current use of such property by the Company or any of
its Subsidiaries, as the case may be.

r. Intellectual Property; Privacy. The Company and its Subsidiaries own,
possess, license or have other rights to use all Intellectual Property, free and
clear of all Liens and third party rights, necessary for the conduct of their
respective businesses as now conducted except where the failure to own, possess,
license or have such rights has not had and would not have or reasonably be
expected to have a Material Adverse Effect, individually or in the aggregate.
Except where such violations, misappropriations, infringements or unauthorized
use would not be material to the Company and its Subsidiaries, taken as a whole,
(i) there are no rights of third parties to any such Intellectual Property;
(ii) there is no infringement, misappropriation or unauthorized use by third
parties of any such Intellectual Property; (iii) there is no pending or
threatened Action by any Person challenging the Company’s and its Subsidiaries’
rights in or to any such Intellectual Property; (iv) there is no pending or
threatened Action by any Person challenging the validity or scope of any such
Intellectual Property; and (v) there is no pending or threatened Action by any
Person that the Company and/or any Subsidiary infringes, misappropriates or
otherwise violates any Intellectual Property of any Person. The Company and its
Subsidiaries comply in all material respects with all Laws with respect to the
protection of personal privacy, personally identifiable information, sensitive
personal information and any special categories of personal information
regulated thereunder.

s. Insurance. The Company and each of the Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as the Company believes to be prudent and customary in the businesses
and locations in which the Company and the Subsidiaries are engaged, including
but not limited to, directors and officers insurance coverage. All premiums due
and payable under all such policies and bonds have been timely paid, and the
Company and its Subsidiaries are in material compliance with the terms of such
policies and bonds. Neither the Company nor any of its Subsidiaries has received
any notice of cancellation of any such insurance, nor, to the Company’s
Knowledge, will it or any Subsidiary be unable to renew their respective
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not be materially higher than their existing
insurance coverage.

 

- 14 -



--------------------------------------------------------------------------------

t. Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers, directors, employees or Affiliates of the Company
is presently a party to any contract, arrangement or transaction with the
Company or any of its Subsidiaries or to a presently contemplated contract,
arrangement or transaction (other than for services as employees, officers and
directors), in any such case that would be required to be disclosed pursuant to
Item 404 of Regulation S-K promulgated under the Securities Act.

u. Internal Accounting Controls. The Company and the Subsidiaries maintain
internal control over financial reporting (as such term is defined in Rule
13a-15(f) under the Exchange Act) designed to provide reasonable assurance
(i) regarding the reliability of financial reporting and the preparation of the
Financial Statements in accordance with GAAP and such internal control over
financial reporting is effective, (ii) that transactions are executed in
accordance with management’s general or specific authorizations, (iii) that
access to assets or incurrence of liabilities is permitted only in accordance
with management’s general or specific authorization, and (iv) that the recorded
accountability for assets and liabilities is compared with the existing assets
and liabilities at reasonable intervals and appropriate action is taken with
respect to any difference. Neither the Company, nor to the Company’s Knowledge,
the Company’s independent public accountant, has been advised of any material
deficiencies in the design or operation of internal controls over financial
reporting which could reasonably be expected to adversely affect the Company’s
ability to record, process, summarize and report financial data, or any fraud,
whether or not material, that involves management. Since the date of the latest
audited financial statements included within the SEC Reports, no material
weakness or significant deficiencies in internal controls has been identified by
the Company’s independent public accountants; and since the date of the most
recent evaluation thereof, there have been no significant changes in internal
controls that could reasonably be expected to materially and adversely affect
internal controls.

v. Sarbanes-Oxley; Disclosure Controls. The Company and the Subsidiaries are in
compliance in all material respects with all applicable provisions of the
Sarbanes-Oxley Act of 2002. The Company and the Subsidiaries maintain disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) and 15d-15(e)
under the Exchange Act), and such disclosure controls and procedures are
effective.

w. Certain Fees. Other than as specified in the Corporate Governance Agreements
being entered into between the Company and certain Investors, no Person will
have, as a result of the transactions contemplated by this Agreement and as a
result of one or more agreements entered into by the Company or any of its
Subsidiaries, any valid right, interest or claim against or upon the Company or
an Investor for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of the
Company in connection with the sale of the Shares. The Company shall indemnify,
pay, and hold each Investor harmless against any liability, loss or expense
(including, without limitation, attorneys’ fees and out-of-pocket expenses)
arising in connection with any such right, interest or claim.

 

- 15 -



--------------------------------------------------------------------------------

x. Registration Rights. No Person has any right to cause the Company or any
Subsidiary to effect the registration under the Securities Act of any securities
of the Company or any Subsidiary other than those securities which are currently
registered on an effective registration statement on file with the Commission.

y. No Integrated Offering. Assuming the accuracy of the Investors’
representations and warranties set forth herein, none of the Company, its
Subsidiaries nor, to the Company’s Knowledge, any of its Affiliates or any
Person acting on its behalf has, directly or indirectly made any offers or sales
of any Company security or solicited any offers to buy any security under
circumstances that would cause the offering of the Shares pursuant to the
Transaction Documents to be integrated with prior offerings by the Company for
purposes of any applicable Law or stockholder approval provisions, including,
without limitation, under the rules and regulations of any Trading Market on
which any of the securities of the Company are listed or designated.

z. Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to terminate the registration of the Common Stock under
the Exchange Act nor has the Company received any notification that the
Commission is contemplating terminating such registration. The Company has not,
in the twelve (12) months preceding the date hereof, received written notice
from any Trading Market on which the Common Stock is listed or quoted to the
effect that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market. The Company is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
in all material respects with the listing and maintenance requirements for
continued trading of the Common Stock on the Principal Trading Market.

aa. Investment Company. Neither the Company nor any of its Subsidiaries is
required to be registered as, and is not an Affiliate of, and immediately
following the Closing will not be required to register as, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

bb. Unlawful Payments. Neither the Company nor any of its Subsidiaries, nor any
directors, officers, nor to the Company’s Knowledge, employees, agents or other
Persons acting at the direction of or on behalf of the Company or any of its
Subsidiaries has, in the course of its actions for, or on behalf of, the Company
or any of its Subsidiaries: (i) directly or indirectly used any corporate funds
for unlawful contributions, gifts, entertainment or other unlawful expenses
relating to foreign or domestic political activity; (ii) made any direct or
indirect unlawful payments to any foreign or domestic governmental officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds; (iii) violated any provision of the FCPA, as amended, or
(iv) made any other unlawful bribe, rebate, payoff, influence payment, kickback
or other material unlawful payment to any foreign or domestic government
official or employee.

cc. Application of Takeover Protections; Rights Agreements. Other than the
existence of a staggered Board of Directors and change of control provisions
included in the Material Contracts, and except as set forth in the SEC Reports,
the Company has not adopted any

 

- 16 -



--------------------------------------------------------------------------------

stockholder rights plan or similar agreement, arrangement or understanding
relating to accumulations of beneficial ownership of Common Stock or a change in
control of the Company. The Company and its Board of Directors have taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, fair price, moratorium, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Organizational Documents, applicable
Law, any agreement, arrangement or understanding with any of the Company’s
stockholders or any other Person or otherwise which is or could become
applicable to any Investor solely as a result of the transactions contemplated
by this Agreement or any other Transaction Document, including, without
limitation, the Company’s issuance of the Shares to the Investor and any
Investor’s ownership of the Shares, but expressly excluding any other purchases
of Shares outside of the transactions contemplated by this Agreement or the
Transaction Documents by the Investor.

dd. Off Balance Sheet Arrangements. There is no material agreement, commitment,
transaction, arrangement, or other relationship between the Company (or any
Subsidiary) and any unconsolidated or other off balance sheet entity that is
required to be disclosed by the Company in its SEC Reports or Financial
Statements and is not so disclosed.

ee. Acknowledgment Regarding Investors’ Purchase of Shares. To the Company’s
Knowledge, each of the Investors is acting solely in the capacity of an arm’s
length purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby. No Investor is acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated thereby and any advice
given by any Investor or any of their respective representatives or agents in
connection with the Transaction Documents and the transactions contemplated
thereby is merely incidental to the Investors’ purchase of the Shares.

ff. Regulation M Compliance. The Company has not, and to the Company’s Knowledge
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Shares, (ii) sold, bid for, purchased, or paid any compensation for soliciting
purchases of, any of the securities of the Company or (iii) paid or agreed to
pay to any Person any compensation for soliciting another to purchase any other
securities of the Company.

gg. OFAC. Neither the Company nor any Subsidiary nor, to the Company’s
Knowledge, any director, officer, agent, employee, Affiliate or Person acting on
behalf of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by OFAC; and the Company will not knowingly directly or
indirectly use the proceeds of the sale of the Shares, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other Person or entity, towards any sales or operations in Cuba, Iran, Syria,
Sudan, Myanmar or any other country sanctioned by OFAC or for the purpose of
financing the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.

hh. Money Laundering Laws. The operations of each of the Company and its
Subsidiaries are and have been conducted at all times in material compliance
with all Money Laundering Laws, and to the Company’s Knowledge, no action, suit
or proceeding by or before any Governmental Authority or body or any arbitrator
involving the Company and/or any Subsidiary with respect to the Money Laundering
Laws is pending or threatened.

 

- 17 -



--------------------------------------------------------------------------------

ii. No Additional Agreements. The Company does not have any agreement,
arrangement or understanding with any Investor with respect to the transactions
contemplated by the Transaction Documents other than as specified in the
Transaction Documents.

jj. Reports, Registrations and Statements. Since September 30, 2010, the Company
and each Subsidiary have filed all Company Reports. All such Company Reports
were filed on a timely basis or the Company or its Subsidiaries, as applicable,
received a valid extension of such time of filing and has filed all such Company
Reports prior to the expiration of any such extension. As of their respective
dates, the Company Reports complied as to form in all material respects with all
the rules and regulations promulgated by the Federal Reserve, the FDIC, the OCC
and any other applicable foreign, federal or state securities or banking
authorities, as the case may be.

kk. Disclosure. No Investor makes or has made any representations or warranties
with respect to the transactions contemplated hereby other than those
specifically set forth in Section 6 hereof.

ll. Capitalization. As of June 30, 2012, the Company’s Subsidiary insured
depository institutions meet or exceed the standards necessary to be considered
“well capitalized” under the FDIC’s regulatory framework for prompt corrective
action.

mm. Agreements with Regulatory Agencies; Compliance with Certain Banking
Regulations. Neither the Company nor any Subsidiary is currently subject to a
Regulatory Agreement other than as reflected in a letter dated July 10, 2012
from Provident Bank’s Chief Executive Officer to the Office of the Comptroller
of the Currency previously provided to Investor. The Company has no knowledge of
any facts and circumstances, and has no reason to believe that any facts or
circumstances exist, that would cause it or any of its Subsidiary banking
institutions: (i) to be subject to a Regulatory Agreement, (ii) to be deemed not
to be in satisfactory compliance with the Community Reinvestment Act and the
regulations promulgated thereunder or to be assigned a CRA rating by federal or
state banking regulators of lower than “satisfactory”; (iii) to be deemed to be
operating in violation, in any material respect, of any Money Laundering Laws;
or (iv) to be deemed not to be in satisfactory compliance, in any material
respect, with all applicable privacy of customer information requirements
contained in any privacy Laws as well as the provisions of all information
security programs adopted by the Subsidiaries.

nn. Mortgage Banking Business. Except as has not had and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect:

i. The Company and each of its Subsidiaries has complied with, and all
documentation in connection with the origination, processing, underwriting and
credit approval of any mortgage loan originated, purchased or serviced by the
Company or any of its Subsidiaries satisfied, (A) all applicable Laws, rules and
regulations with respect to the origination, insuring, purchase, sale, pooling,
servicing, subservicing, or filing of claims in

 

- 18 -



--------------------------------------------------------------------------------

connection with mortgage loans, including all Laws relating to real estate
settlement procedures, consumer credit protection, truth in lending Laws, usury
limitations, fair housing, transfers of servicing, collection practices, equal
credit opportunity and adjustable rate mortgages, (B) the responsibilities and
obligations relating to mortgage loans set forth in any agreement between the
Company or any of its Subsidiaries and any Agency, Loan Investor or Insurer,
(C) the applicable rules, regulations, guidelines, handbooks and other
requirements of any Agency, Loan Investor or Insurer and (D) the terms and
provisions of any mortgage or other collateral documents and other loan
documents with respect to each mortgage loan; and

ii. No Agency, Loan Investor or Insurer has (A) claimed in writing that the
Company or any of its Subsidiaries has violated or has not complied with the
applicable underwriting standards with respect to mortgage loans sold by the
Company or any of its Subsidiaries to a Loan Investor or Agency, or with respect
to any sale of mortgage servicing rights to a Loan Investor, (B) imposed in
writing restrictions on the activities (including commitment authority) of the
Company or any of its Subsidiaries or (C) indicated in writing to the Company or
any of its Subsidiaries that it has terminated or intends to terminate its
relationship with the Company or any of its Subsidiaries for poor performance,
poor loan quality or concern with respect to the Company’s or any of its
Subsidiaries’ compliance with Laws.

oo. Fiduciary Obligations. The Company and its Subsidiaries have, in all
material respects, properly administered all accounts for which it acts as a
fiduciary, including accounts for which it serves as a trustee, agent,
custodian, personal representative, guardian, conservator or investment advisor,
in accordance with the terms of the governing documents, applicable Law. None of
the Company, its Subsidiaries or any director, officer or employee of the
Company or its Subsidiaries has, in any material respect, committed any breach
of trust or fiduciary duty with respect to any such fiduciary account and the
accountings for each such fiduciary account are true and correct in all material
respects and accurately reflect the assets of such fiduciary account.

pp. Risk Management Instruments. All material derivative instruments, including
swaps, caps, floors, warrants, options, forward purchase or sale transactions,
and futures transactions, whether entered into for the Company’s own account, or
for the account of one or more of its Subsidiaries, were entered into (i) only
in the ordinary course of business, (ii) in accordance with prudent practices
and in all material respects with all applicable Laws, rules, regulations and
regulatory policies and (iii) with counterparties believed to be financially
responsible at the time; and each of them constitutes the valid and legally
binding obligation of the Company or its Subsidiary, enforceable in accordance
with its terms. Neither the Company nor its Subsidiaries, nor, to the Company’s
Knowledge, any other party thereto, is in breach of any of its material
obligations under any such agreement or arrangement.

qq. ERISA. The Company and its Subsidiaries are in compliance in all material
respects with all presently applicable provisions of ERISA. No “reportable
event” (as defined in ERISA) has occurred with respect to any “pension plan” (as
defined in ERISA) for which the Company, any Subsidiary, or any employer that
would be considered a single employer with the Company under Sections 414(b),
(c), (m) or (o) of the Code, would have any material liability. Each “pension
plan” (as defined in ERISA) for which the Company or any Subsidiary would have
liability that is intended to be qualified under Section 401(a) of the Code

 

- 19 -



--------------------------------------------------------------------------------

is so qualified in all material respects and nothing has occurred, whether by
action or by failure to act, that would cause the loss of such qualification or
would subject the Company or any Subsidiary to a civil penalty under
Section 502(i) of ERISA or a tax imposed pursuant to Section 4975 of the Code.
Neither the Company nor any Subsidiary has any obligation to provide or make
available any post employment benefit under any “welfare plan” (as defined in
Section 3(1) of ERISA) for any current or former employee or other service
provider, except as may be required under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, or any similar Law.

rr. Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1) promulgated under the Securities Act.

ss. Reserves. As of the date hereof, to the Company’s Knowledge, the allowance
for loan and lease losses established on the Financial Statements, as of their
respective dates, is adequate in all material respects under the requirements of
GAAP to provide for reasonably anticipated losses inherent in the Company’s loan
and lease portfolios, and the Company has not been advised by any Governmental
Authority that the Company’s loan and lease losses reserves or methodology for
determining such reserves are inadequate.

tt. Change in Control. The issuance of the Shares to the Investor pursuant to
this Agreement will not trigger any rights under any “change of control”
provision in any of the agreements to which the Company or any of its
Subsidiaries is a party, including any employment, “change in control,”
severance or other compensatory agreements and any benefit plan, which results
in payments to the counterparty or the acceleration of vesting of benefits.

uu. Material Contracts. Each Material Contract is valid and binding on the
Company or its Subsidiaries, as the case may be, and in full force and effect
(other than due to the ordinary expiration of the term thereof), and, to the
Company’s Knowledge, is valid and binding on the other parties thereto. The
Company and each of its Subsidiaries (and, to the Company’s Knowledge, each
other party thereto) has in all material respects performed all obligations
required to be performed by it to date under each Material Contract. To the
Company’s Knowledge, no other party to the Material Contracts is in breach,
violation or default of any such Material Contract, and no event has occurred
which with notice or lapse of time or both would constitute a breach, violation
or default by any such other party to any such Material Contract. No power of
attorney or similar authorization given directly or indirectly by the Company or
any of its Subsidiaries is currently outstanding.

6. Representations, Warranties and Covenants of Investor. Investor, severally
and not jointly, represents and warrants to the Company as of the date hereof
and as of the Closing Date, and agrees with the Company, as follows:

a. Investor has received the Company’s Prospectus, distributed by email to
Investor with this Agreement. Investor confirms that it had full access to the
Prospectus and the information incorporated by reference therein and was fully
able to download, print, read and review such documents. Investor confirms that
it will be able to access the Prospectus, as supplemented pursuant to
Section 424(b) under the Securities Act or otherwise.

 

- 20 -



--------------------------------------------------------------------------------

b. Investor, if outside the United States, will comply with all applicable Laws
and regulations in each foreign jurisdiction in which it purchases, offers,
sells or delivers Shares or has in its possession or distributes any offering
material, in all cases at its own expense.

c. Investor has full right, power, authority and capacity to enter into this
Agreement and to consummate the transactions contemplated hereby. This Agreement
has been duly authorized, executed and delivered by Investor.

d. From and after obtaining the knowledge of the sale of the Shares contemplated
hereby, Investor has not taken, and prior to the public announcement of the
transaction such Investor shall not take, any action that has caused or will
cause such Investor to have, directly or indirectly, sold or agreed to sell any
shares of Common Stock, effected any short sale, whether or not against the box,
established any “put equivalent position” (as defined in Rule 16a-1(h) under the
Exchange Act) with respect to the Common Stock, granted any other right
(including, without limitation, any put or call option) with respect to the
Common Stock or with respect to any security that includes, relates to or
derives any significant part of its value from the Common Stock, whether or not,
directly or indirectly, in order to hedge its position in the Shares.

e. Acknowledgment Regarding Investor’s Purchase of Shares. Investor is acting
solely in the capacity of an arm’s length purchaser with respect to the
Transaction Documents and the transactions contemplated hereby and thereby, and
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby. Investor is not acting in concert
or as part of a group with any Other Investor or any other Person in connection
with the transactions contemplated by the Transaction Documents.

7. Other Agreements of the Parties.

a. Furnishing of Information. Until no Investor owns Shares, the Company
covenants to timely file (or obtain extensions in respect thereof and file
within the applicable grace period) all SEC Reports required to be filed by the
Company after the date hereof.

b. Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Shares for purposes of the rules and regulations of any Trading Market such that
it would require stockholder approval prior to the closing of such other
transaction unless stockholder approval is obtained before the closing of such
subsequent transaction.

c. Securities Laws Disclosure; Publicity. The Company shall (a) by 9:00 a.m.
(New York City time) on the Trading Day immediately following the date hereof,
issue a press release disclosing the material terms of the transactions
contemplated hereby, and (b) file a SEC Report, including the Transaction
Documents as exhibits thereto, with the Commission within the time required by
the Exchange Act. The Company and each Investor shall consult with each other in
issuing any other press releases with respect to the transactions contemplated
hereby, and neither the Company nor any Investor shall issue any such press
release nor otherwise make

 

- 21 -



--------------------------------------------------------------------------------

any such public statement without the prior consent of the Company, with respect
to any press release of any Investor, or without the prior consent of each
Investor, with respect to any press release of the Company, which consent shall
not unreasonably be withheld or delayed, except if such disclosure is required
by Law, in which case the disclosing party shall promptly provide the other
party with prior notice of such public statement or communication.
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of any Investor, or include the name of any Investor in any filing with the
Commission or any Governmental Authority or Trading Market, without the prior
written consent of such Investor, except (i) as required by federal securities
Law in connection with the filing of final Transaction Documents with the
Commission and (ii) to the extent such disclosure is required by Law or Trading
Market regulations, in which case the Company shall provide the Investors with
prior notice of such disclosure permitted under this clause (ii).

d. Stockholder Rights Plan. No claim will be made or enforced by the Company or,
with the consent of the Company, any other Person, that any Investor is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Investor could be deemed to trigger the provisions of any such plan
or arrangement, by virtue of receiving Shares under the Transaction Documents or
under any other agreement between the Company and the Investors.

e. Reservation of Common Stock. As of the date hereof, the Company has reserved
and the Company shall continue to reserve and keep available at all times, free
of preemptive rights, a sufficient number of shares of Common Stock for the
purpose of enabling the Company to issue Shares pursuant to this Agreement.

f. Listing of Common Stock. The Company hereby agrees to use best efforts to
maintain the listing or quotation of the Common Stock on the Principal Trading
Market on which it is currently listed, and concurrently with the Closing, the
Company shall apply to list or quote all of the Shares on such Trading Market
and promptly secure the listing of all of the Shares on such Trading Market. The
Company further agrees, if the Company applies to have the Common Stock traded
on any other Trading Market, it will then include in such application all of the
Shares, and will take such other action as is necessary to cause all of the
Shares to be listed or quoted on such other Trading Market as promptly as
possible. The Company will then take all action reasonably necessary to continue
the listing and trading of its Common Stock on any Trading Market and will
comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of such Trading Market.

g. Until the six month anniversary of the date hereof (the “Lock-Up Period”),
Investor will not, directly or indirectly, take any of the following actions
with respect to the Shares or any securities convertible into or exchangeable or
exercisable for Common Stock (“Lock-Up Securities”): (i) offer, sell, contract
to sell, pledge or otherwise dispose of, Lock-Up Securities, (ii) offer, sell,
contract to sell, or grant any option, right or warrant to purchase Lock-Up
Securities, (iii) enter into any swap, hedge or any other agreement that
transfers, in whole or in part, the economic consequences of ownership of
Lock-Up Securities or (iv) establish or increase a put equivalent position or
liquidate or decrease a call equivalent

 

- 22 -



--------------------------------------------------------------------------------

position in Lock-Up Securities within the meaning of Section 16 of the Exchange
Act relating to Lock-Up Securities, or publicly disclose the intention to take
any such action. Nothing in this Section 7.g shall prohibit Investor from
transferring, trading, buying or selling Common Stock, in whole or in part, to
or among funds that are Affiliates of Investor (or to or among general or
limited partners thereof) and that assume the obligations of Investor hereunder.

8. Indemnification.

a. Indemnification of Investor. The Company will indemnify, defend and hold each
Investor and its Affiliates and their respective directors, officers,
stockholders, members, partners, employees and agents (and any other persons or
entities with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Investor (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, stockholders,
agents, members, partners, employees and agents (and any other Person with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling Person (each, an
“Indemnified Person”) harmless from any and all losses, liabilities,
obligations, claims, contingencies, damages, costs and expenses, including all
judgments, amounts paid in settlements, court costs and reasonable attorneys’
fees and costs of investigation that any such Indemnified Person may suffer or
incur as a result of (i) any breach of any of the representations, warranties,
covenants or agreements made by the Company in this Agreement, or (ii) any
Action instituted against a Indemnified Person in any capacity, or any of them
or their respective Affiliates, by any stockholder of the Company who is not an
Affiliate of such Indemnified Person, with respect to any of the transactions
contemplated by this Agreement. The Company will not be liable to any
Indemnified Person under this Agreement to the extent, but only to the extent,
that a loss, claim, damage or liability is directly attributable to any
Indemnified Person’s breach of any of the representations, warranties, covenants
or agreements made by such Indemnified Person in this Agreement.

b. Conduct of Indemnification Proceedings. Promptly after receipt by any
Indemnified Person of any notice of any demand, claim or circumstances which
would or might give rise to a claim or the commencement of any Action, in
respect of which indemnity may be sought pursuant to this Section 8, such
Indemnified Person shall promptly notify the Company in writing and the Company
shall assume the defense thereof, including the employment of counsel reasonably
satisfactory to such Indemnified Person, and shall assume the payment of all
fees and expenses; provided, that the failure of any Indemnified Person so to
notify the Company shall not relieve the Company of its obligations hereunder
except to the extent that the Company is actually and materially and adversely
prejudiced by such failure to notify. If the Company assumes the defense of any
claim, all Indemnified Parties shall thereafter deliver to the Indemnifying
Party copies of all notices and documents (including court papers) received by
the Indemnified Party relating to the claim, and each Indemnified Party shall
reasonably cooperate in the defense or prosecution of such claim. In any such
Proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless: (i) the Company and the Indemnified Person shall
have mutually agreed to the retention of such counsel; (ii) the Company shall
have failed promptly to assume the defense of such Action and to employ counsel
reasonably satisfactory to such Indemnified Person in such Action; or (iii) in
the reasonable judgment of counsel to such

 

- 23 -



--------------------------------------------------------------------------------

Indemnified Person, representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. The
Company shall not be liable for any settlement of any Action effected without
its written consent, which consent shall not be unreasonably withheld, delayed
or conditioned. Without the prior written consent of the Indemnified Person,
which consent shall not be unreasonably withheld, delayed or conditioned, the
Company shall not effect any settlement of any pending or threatened Proceeding
in respect of which any Indemnified Person is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Person, unless
such settlement includes an unconditional release of such Indemnified Person
from all liability arising out of such Action.

9. New Securities.

a. Sale of New Securities. If at any time during the thirty-six (36) month
period commencing on the date hereof the Company makes any public or nonpublic
offering or sale of Common Stock, or securities convertible into Common Stock
(any such security, a “New Security”) (other than (i) any Common Stock or other
securities issuable upon the exercise or conversion of any securities of the
Company issued or agreed to be issued as of the date hereof; (ii) pursuant to
the granting or exercise of employee stock options or other stock incentives
pursuant to the Company’s stock incentive plans approved by its Board of
Directors or the issuance of stock pursuant to the Company’s employee stock
purchase plan approved by its Board of Directors or similar plan where stock is
being issued or offered to a trust, other entity or otherwise, for the benefit
of any employees, officers or directors of the Company, in each case in the
ordinary course of providing incentive compensation; or (iii) issuances of
capital stock as full or partial consideration for a merger, acquisition, joint
venture, strategic alliance, license agreement or other similar non-financing
transaction), then the Investor shall be afforded the opportunity to acquire
from the Company for the same price (net of any underwriting discounts or sales
commissions) and on the same terms as such securities are proposed to be offered
to others, up to the amount of New Securities in the aggregate required to
enable it to own, in the aggregate, the same percentage of the outstanding
shares of Common Stock held by the Investor following the transactions
contemplated hereby (calculated after giving effect to the Offering (as defined
below)). The Investor shall be entitled to apportion the purchase rights granted
pursuant to this Section 9 among itself and its Affiliates in such proportions
as it deems appropriate. Notwithstanding the foregoing, in the event that the
Offering is insufficient to enable each Investor to purchase the number of the
outstanding shares of Common Stock as contemplated above, then such right of the
Investor shall be reduced, on a proportionate basis, in relation to such
Investor’s Subscription Amount hereunder.

b. Notice. In the event the Company proposes to offer or sell New Securities in
a transaction subject to Section 10(a) (an “Offering”), it shall give the
Investor written notice of its intention, describing the price (or range of
prices), anticipated amount of securities, timing, and other terms upon which
the Company proposes to offer the same (including, in the case of a registered
public Offering and to the extent possible, a copy of the Prospectus included in
the registration statement filed with respect to such offering), no later than
five (5) business days, as the case may be, after the initial filing of a
registration statement with the Commission with respect to an underwritten
public Offering, after the commencement of marketing with respect to a Rule 144A
Offering or after the Company commences any other offering. If the information
contained in the notice constitutes material non-public information (as defined
under the

 

- 24 -



--------------------------------------------------------------------------------

applicable securities Laws), the Company shall deliver such notice only to the
individuals identified on the Investor’s signature page hereto, and shall not
communicate the information to anyone else acting on behalf of the Investor
without the consent of one of the designated individuals. The Investor shall
have five (5) business days from the date of receipt of such a notice to notify
the Company in writing that it intends to exercise its rights provided in this
Section 9 and as to the amount of New Securities such Investor desires to
purchase, up to the maximum amount calculated pursuant to this Section. Such
notice shall constitute a nonbinding indication of interest of the Investor to
purchase the amount of New Securities so specified at the price and other terms
set forth in the Company’s notice to it. The failure of the Investor to respond
within such five (5) business day period shall be deemed to be a waiver of such
Investor’s rights under this Section only with respect to the Offering described
in the applicable notice.

c. Purchase Mechanism. If the Investor exercises its rights provided in this
Section, the closing of the purchase of the New Securities in connection with
the closing of the Offering with respect to which such right has been exercised
shall take place within thirty (30) calendar days after the giving of notice of
such exercise but in any event not later than the closing of the Offering, which
period of time shall be extended for a maximum of sixty (60) days in order to
comply with applicable Laws (including receipt of any applicable regulatory or
stockholder approvals). Notwithstanding anything to the contrary herein, the
closing of the purchase of the New Securities by the Investors will occur no
earlier than the closing of the Offering triggering the right being exercised by
the Investors. Each of the Company and the Investor agrees to use its
commercially reasonable efforts to secure any regulatory or stockholder
approvals or other consents, and to comply with any Law necessary in connection
with the offer, sale and purchase of, such New Securities. No underwriting fees,
sales commissions or similar fees or payments shall be made with respect to any
securities acquired by the Investor pursuant to this Section.

d. Failure of Purchase. In the event the Investor fails to exercise its rights
provided in this Section 9 within said five (5) business day period or, if so
exercised, the Investor is unable to consummate such purchase within the time
period specified in this Section above because of its failure to obtain any
required regulatory or stockholder consent or approval, the Company shall
thereafter be entitled (during the period of sixty (60) days following the
conclusion of the applicable period) to sell or enter into an agreement
(pursuant to which the sale of the New Securities covered thereby shall be
consummated, if at all, within ninety (90) days from the date of said agreement)
to sell the New Securities not elected to be purchased pursuant to this Section
by such Investor or which such Investor is unable to purchase because of such
failure to obtain any such consent or approval, at a price and upon terms no
more favorable in the aggregate to the purchasers of such securities than were
specified in the Company’s notice to the Investor. Notwithstanding the
foregoing, if such sale is subject to the receipt of any regulatory or
stockholder approval or consent or the expiration of any waiting period, the
time period during which such sale may be consummated shall be extended until
the expiration of five (5) business days after all such approvals or consents
have been obtained or waiting periods expired, but in no event shall such time
period exceed one hundred eighty (180) days from the date of the applicable
agreement with respect to such sale. In the event the Company has not sold the
New Securities or entered into an agreement to sell the New Securities within
said sixty (60) day period (or sold and issued New Securities in accordance with
the foregoing within ninety (90)

 

- 25 -



--------------------------------------------------------------------------------

days from the date of said agreement (as such period may be extended in the
manner described above for a period not to exceed one hundred eight (180) days
from the date of said agreement)), the Company shall not thereafter offer, issue
or sell such New Securities without first offering such securities to the
Investor in the manner provided above.

e. Non-Cash Consideration. In the case of the offering of securities for
consideration in whole or in part other than cash, including securities acquired
in exchange therefor (other than securities by their terms so exchangeable), the
consideration other than cash shall be deemed to be the fair value thereof as
determined by the Board of Directors of the Company; provided, however, that
such fair value as determined by the Board of Directors shall not exceed the
aggregate market price of the securities being offered as of the date the Board
of Directors authorizes the offering of such securities.

f. Termination. The Investor’s rights under this Section 9 shall terminate upon
the Investor and its Affiliates (in the aggregate) ceasing to beneficially own
75% of the Shares purchased pursuant to this Agreement.

g. Cooperation. The Company and the Investor shall cooperate in good faith to
facilitate the exercise of the Investor’s rights under this Section, including
to secure any required approvals or consents.

10. Miscellaneous.

a. Survival of Representations, Warranties and Agreements. Each of the
representations and warranties of the Company and the Investor set forth in this
Agreement shall survive the Closing Date and the delivery of the Shares for a
period of one year; provided that the representations and warranties in
Section 5.a, 5.b, 5.c, and 5.g shall survive indefinitely.

b. Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed (A) if within domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile, or (B) if delivered from
outside the United States, by International Federal Express or facsimile, and
shall be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by a
nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed, (iv) if delivered by facsimile, upon electronic confirmation of receipt
and shall be delivered as addressed as follows:

if to the Company:

Provident New York Bancorp

Attention: Chief Financial Officer

400 Rella Blvd.

Montebello, New York 10901

if to an Investor:

at its address on set forth on the signature page hereto, or at such other
address or addresses as may have been furnished to the Company in writing.

 

- 26 -



--------------------------------------------------------------------------------

c. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and Investor.

d. Headings. The headings of the various sections of this Agreement have been
inserted for convenience or reference only and shall not be deemed to be part of
this Agreement.

e. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

f. Governing Law. This Agreement and all transactions contemplated by this
Agreement shall be governed by, and construed and enforced in accordance with,
the internal Laws of the State of New York without regard to principles of
conflicts of Laws.

g. Jurisdiction and Venue. The parties acknowledge that a substantial portion of
the negotiations, anticipated performance and execution of this Agreement
occurred or shall occur in New York County, New York. Any civil action or legal
proceeding arising out of or relating to this Agreement shall be brought in the
courts of record of the State of New York in New York County or the United
States District Court, Southern District of New York. Each party consents to the
jurisdiction of such New York court in any such civil action or legal proceeding
and waives any objection to the laying of venue of any such civil action or
legal proceeding in such New York court. Service of any court paper may be
effected on such party by mail, as provided in this Agreement, or in such other
manner as may be provided under applicable Laws, rules of procedure or local
rules.

h. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties.

i. Entire Agreement. This Agreement contains the entire understanding of the
parties hereto with regard to the subject matter contained herein.

j. Successors and Assigns. The provisions of the Transaction Documents shall
inure to the benefit of and binding upon the parties and their successors and
permitted assigns. This Agreement, or any rights or obligations hereunder, may
not be assigned by the Company without the prior written consent of the
Investor. The Investor may assign its rights hereunder in whole or in part to
any Affiliate of the Investor; provided, that such transferee shall agree in
writing to be bound, with respect to the transferred Shares, by the terms and
conditions of this Agreement that apply to the Investor.

k. Independent Nature of Investors’ Obligations and Rights. The obligations of
each Investor under any Transaction Document are several and not joint with the
obligations of any other Investor, and no Investor shall be responsible in any
way for the performance or

 

- 27 -



--------------------------------------------------------------------------------

non-performance of the obligations of any other Investor under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Investor pursuant hereto or thereto, shall be deemed to
constitute the Investors as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Investors are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. Each Investor shall be
entitled to independently protect and enforce its rights including, without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Investor to
be joined as an additional party in any proceeding for such purpose. Each
Investor has been represented by its own separate legal counsel in its review
and negotiation of the Transaction Documents. It is expressly understood and
agreed that each provision contained in this Agreement and in each other
Transaction Document is between the Company and a Investor, solely, and not
between the Company and the Investors collectively and not between and among the
Investors.

[Signature Pages Follow]

 

- 28 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective authorized signatories as of the first date written
above.

PROVIDENT NEW YORK BANCORP, a Delaware corporation

 

By:  

 

Name:  

 

Title:  

 

[Signature Page For Investor Follows]

 

- 29 -



--------------------------------------------------------------------------------

  INVESTOR    

 

    By:  

 

    Name:  

 

    Aggregate number of Shares  

 

    Price per Share  

 

    Subscription Amount  

 

    Address for Notice to Investor:    

 

   

 

   

 

 

 

- 30 -



--------------------------------------------------------------------------------

SCHEDULE A

See attached



--------------------------------------------------------------------------------

LOGO [g390618ex10_1pg32a.jpg]  

Provident New York Bancorp

Organizational Chart

 

 

LOGO [g390618ex10_1pg32b.jpg]

 

Page 1